 DECISIONS OF THE NAT
IONAL LAB
OR RELATIONS BOARD
 154 Wayneview Care Center 
and Victoria Health Care 
Center
 and
 SEIU 1199, New Jersey Health 
Care
 Union
.  Cases 22
ŒCAŒ26987, 22
ŒCAŒ26988, 22
ŒCAŒ27119, and 22
ŒCAŒ27365
 November 18, 2010
 DECISION AND ORDER 
 BY CHAIR
MAN 
LIEBMAN AND 
MEMBERS 
BECKER
 AND 
HAYES
 On 
Augus
t 26, 2008, 
the two sitting members of the 
Board issued a Decision and Order in this procee
ding, 
which is reported at
 352 NLRB 1089
.1  
Therea
fter, the
 Respondents 
jointly 
filed a petition for review in the 
United States Court of Appeals for the District of
 Co-lumbia Circuit, and the General Counsel filed a cross
-application for enforcement.
  On June 17, 2010, the 
United States Supreme Court issued its decision in 
New 
Process Steel, L.P. v. NLRB
, 130 S.Ct. 2635
, holding that 
under Section 3(b) of the Act, in 
order to exercise the 
del
egated authority of the Board, a delegee group of at 
least three members must be maintained.  Therea
fter, the 
court of appeals remanded this case for further procee
d-
ings consistent with the Supreme Court™s decision. 
 The National L
abor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
2   The Board has considered the judge™s dec
ision and the 
record in light of the exceptions and briefs and has d
e-cided to affirm the judge™s rulings, findings, and 
concl
u-sions and to adopt the reco
mmended Order to the extent 
and for the reasons stated in the decision reported at 
352 
NLRB 1089 (2008)
, which is incorporated here by refe
r-ence.
 3 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh del
egated to Members Liebman, 
Schaumber, and Ki
rsanow, as a three
-member group, all of the powe
rs 
of the National Labor Relations Board in anticipation of the expiration 
of the terms of Members Kirsanow and Walsh on December 31, 2007.  
Thereafter, pursuant to this delegation, the two sitting members issued 
decisions and orders in unfair labor practi
ce and representation cases.
 2  Consistent with the Board's general practice in cases remanded 
from the courts of appeals, and for reasons of admini
strative economy, 
the panel includes the remaining member who participated in the orig
i-nal decision.  Furthe
rmore, 
under the Board™s standard procedures 
applicable to all cases assigned to a panel, the Board 
Members not 
assigned to the panel had the opportunity to participate in the adjudic
a-tion of this case at any time up to the issuance of this decision.
 Membe
r Pearce is recused and has taken no part in considering this 
case. 
 3 In accordance with our decision in 
Kentucky River Medical Center
, 356 NLRB 
6 (2010), we modify the judge™s reco
mmended remedy by 
requiring that backpay and other monetary awards shall b
e paid with 
interest compounded on a daily basis.  Also, we shall modify the 

judge™s reco
mmended Order to provide for the posting of the notice in 
accord with 
J. Picini Flooring
, 356 NLRB 
11
 (2010).  
For the re
asons 
The prior decision adopted the judge™s findings that 
Respondents Wayneview 
Care Center and Victoria 
Health Care Center violated Section 8(a)(3), (5), and (1) 
by locking out their employees.  We reaffirm that dec
i-sion and
 emphasize 
four
 points.  
 First, the Respondents did not argue that the lockouts 
were lawful ﬁoffensiveﬂ lockou
ts for the sole purpose of 
pressuring the Union to accept a legitimate bargaining 

position.  See 
Allen Storage 
& Moving Co.
, 342 NLRB 
501, 501 (2004).  A
ccordingly, we need not rely on the 
judge™s finding that Respondent Wayneview™s lockout 

was unlawful un
der 
Dayton Newspapers
, 339 NLRB 
650, 656
Œ658 (2003), enfd. in rel. part 402 F.3d 651 (6
th 
Cir. 2005) (finding a lockout unlawful where the e
m-ployer never clearly communicated the conditions it 
would accept to end the lockout).  
 Second, we agree with the j
udge, for the reasons stated 
in her decision, that the Respo
ndents violated Section 
8(a)(5) and (1) by locking out their employees in order to 
coerce the Union to accept an unlawful, unilaterally i
m-plemented final offer.  See 
Royal Motor Sales
, 329 
NLRB 76
0, 777 fn. 51 (1999), enfd. 2 Fed. Appx. 1 
(D.C. Cir. 2001).
 Third, we agree with the judge™s finding that the R
e-spondents failed to show that either the Wayneview 

lockout or the Victoria lockout was a lawful ﬁdefensiveﬂ 
lockout reasonably necessary 
to ens
ure continued patient 
care
.  The judge discredited the testimony of the R
e-spondent Wayneview™s witness that she had made a 2
-week commitment to hire temporary replacements for 
potential stri
kers.  Similarly, there is no evidence of any 
such commitment to r
eplacement workers at Victoria.  
Furthermore, there is no evidence that the Union was 

pla
nning another strike 
or further picketing 
at Victoria or 
that the Union would not adhere to its decision to limit 
concerted activity at Wayneview to 
1 day of 
inform
a-tional picketing during emplo
yees™ nonworking time.
  Even if additional
 activity
 had been planned at either 
facility, the Union would have been required by Section 

8(g) of the Act to give 10 days™ advance notice (a legal 
obligation the Union had fully compli
ed with in relation 
to the in
itial activity).  Under these circumstances, the 
Respondents have failed to show a legitimate and su
b-stantial business justification for the lockouts.  
 Fourth, even if the lockouts had been lawful at their 
inception, beginning
 September 6, 2005, at Wayneview 
and shortly before September 6 at Victoria, the Respon
d-ents began allowing some e
mployees but not others to 
return to work.  The lockouts thus became partial loc
k-stated in his dissenting opinion in 
J. P
icini Flooring
, Member Hayes 
would not require electronic distribution of the notice.
 356 NLRB No. 30
                                                                                                                                                          WAYNEVIEW CARE CENTE
R 155 outs. 
 As found by the judge, the Respondents failed to 
show 
a legitimate and substantial business justification 
for reinstating some employees, but not others.  See 
Field Bridge Associates
, 306 NLRB 322, 334 (1992), 
enfd. 982 F.2d 845 (2d Cir. 1993), cert. denied 509 U.S. 
904 (1993).  We therefore agree with the ju
dge that the 
Respondents™
 partial lockouts were unlawful. 
4 AMENDED 
REMEDY
 Respondent
 Wayneview,
 having 
unlawfully
 suspended
 and locked out employees, and R
espondent Victoria, 
having unlawfully locked out e
mployees and refused to 
reinstate economic striker
s upon their unconditional offer 
to return to work, 
must offer 
those employees
 reinstat
e-ment and make 
them
 whole for any loss of earnings and 
other benefits, computed on a quarterly basis from the 
date of the suspension, lockout, or refusal to rei
nstate
 to the date of 
a proper offer of reinstatement, less any net 
interim earnings, as prescribed in 
F.
 W. Woolworth Co.
, 90 NLRB 289 (1950), plus daily compound interest as 
prescribed in 
Kentucky River Medical Center
, 356 NLRB 
6 (2010).
  In addition, Respondent 
Wayneview, ha
ving 
unlawfully implemented new terms and conditions of 

employment, and Respondent Victoria, having unlawfu
l-ly withdrawn benefits and uniform allowances and u
n-lawfully implemented new terms and conditions of e
m-ployment, must make the affected 
employees whole for 
any loss of earnings and other benefits resulting from 
that unlawful conduct in the manner prescribed in 
Ogle 
Protection Services
, 183 NLRB 682 (1970), enfd. 444 
F.2d 502 (6
th 
Cir. 1971), 
plus daily compound interest as 
prescribed in 
Kentucky River, 
supra
.  Respondent Vict
o-ria must also rei
mburse employee Geraldine Morgan 
(whom the R
espondent unlawfully treated as an on
-call, 
ﬁno
-frillsﬂ employee without benefits after the lockout) 
for any expenses resulting from the withdrawal of her 
health benefits, as set forth in 
Ogle
, supra, and 
Kraft 
Plumbing 
& Heating
, 252 NLRB 891 fn. 2 (1980), affd. 
661 F.2d 940 (9
th Cir. 1981), plus daily compound inte
r-est as prescribed i
n Kentucky River
, supra.
 ORDER
 The National Labor Relations Board adopts th
e re
c-ommended Order of the administrative law judge as 
modified in 352 NLRB 10
89 and as further modified 
below, and orders that the Respondent
s, Wayneview 
Care Center, Wayne, New Jersey, and Victoria Health 
Care Center, Matawan, New Jersey, their
 officers,
 agents, successors, and assigns, shall take the action set 

forth in the recommended Order as modified.
 4 Having found the lockouts unlawful for the above reasons, we need 
not rely on the judge™s finding that Respondent Wayneview™s lockout 
was mot
ivated by antiunion animus.
   1. 
Substitute the following for 
section A, 
paragraph 
2(g). ﬁ(g) Within 14 days after service by the Region, post at 
its 
Wayne, New Jersey
 facility copie
s of the a
ttached 
notice marked ﬁAppendix.ﬂ
5  Copies of the notice, on 
forms provided by the Regional Director for Region 
22, after being signed by the Respondent™s authorized repr
e-sentative, shall be posted by the Respondent and mai
n-tained for 60 consecut
ive days in conspicuous places 
including all places where notices to employees are cu
s-
tomarily posted.  In addition to physical posting of paper 
notices, n
otices shall be distributed electronically, such 
as by email, posting on an intranet or an internet s
ite, 
and/or other electronic means, if the Respondent custo
m-arily communicates with its employees by such means.  
Reasonable steps shall be taken by the Respondent to 
ensure that the notices are not altered, defaced, or co
v-ered by any other material.  In t
he event that, during the 
pendency of these pr
oceedings, the Respondent has gone 
out of business or closed the facility involved in these 
proceedings, the Respondent shall duplicate and mail, at 
its own expense, a copy of the notice to all current e
m-ployee
s and former employees employed by the R
e-spondent at any time since 
early August 2005
.ﬂ 2.  
Substitute the following for 
section B, 
paragraph 
2(h). ﬁ(h) Within 14 days after service by the Region, post at 
its 
Matawan, New Jersey
 facility copies of the atta
ched 
notice marked ﬁAppendix.ﬂ
6  Copies of the notice, on 
forms provided by the Regional Director for Region 
22, after being signed by the Respondent™s authorized repr
e-sentative, shall be posted by the Respondent and mai
n-tained for 60 consecutive days in c
onspicuous places 

including all places where notices to employees are cu
s-
tomarily posted.  In addition to physical posting of paper 
notices, n
otices shall be distributed electronically, such 
as by email, posting on an intranet or an internet site, 

and/or o
ther electronic means, if the Respondent custo
m-arily communicates with its employees by such means.  

Reasonable steps shall be taken by the Respondent to 
ensure that the notices are not altered, defaced, or co
v-ered by any other material.  In the event that
, during the 
pendency of these pr
oceedings, the Respondent has gone 
5 If this Order is enforced by a jud
gment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals E
nforc
ing an Order of the 
National Labor R
elations Board.ﬂ
 6 If this Order is enforced by a jud
gment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals E
nforcing an Order of the 
National Labor R
elations Board.ﬂ
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 156 out of business or closed the facility involved in these 
proceedings, the Respondent shall duplicate and mail, at 

its own expense, a copy of the notice to all current e
m-ployees and former 
employees employed by the R
e-spondent at any time since 
June 27, 2005
.ﬂ  